UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1091



KWAKU OBENG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A45-053-986)


Submitted:   May 24, 2006                  Decided:   June 15, 2006


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kwaku Obeng, Petitioner Pro Se. Daniel Eric Goldman, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kwaku Obeng, a native and citizen of Ghana, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

denying his motion to reopen immigration proceedings.         We review

the denial of a motion to reopen for abuse of discretion.         INS v.

Doherty, 502 U.S. 314, 323-24 (1992).       We have reviewed the record

and the Board’s order and find that the Board did not abuse its

discretion in denying the motion as untimely filed. See 8 U.S.C.A.

§   1229a(c)(7)(C)(I)   (West   1999    &    Supp.   2005);   8   C.F.R.

§ 1003.2(c)(2) (2006).     Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       PETITION DENIED




                                - 2 -